Interim Dee...Islam #1581

Rum or Lme
In Section 248 Proceedings
A-14609823
Decided by Regional Commiesiorier May t, 1966
Since an.alien admitted as a person of distinguished merit and ability under
section 101(a) (15) (H) (I), Immigration and Nationality Act, was not maintaining such status when be applied for a change of nonimmigrant classification to that of a visitor for pleasure, he is statutorily,ineligible for a change
of nonimmigrant classification under the provisions of section. 248 of the Act.

Discussion: This is an appeal from the District Director's decision
denying the application.
The applicant is a 22-year-old single male, a native and citizen of
Korea. He entered. the United States on April 30, 1965 at which
time he was .admitted to porfonn temporary services as a person of
distinguished merit and ability until July 30. 1965. Thereafter he
received an extension until January 1, 1900. On December 21, 1965
he applied to change his •onimmigrant status to that of a visitor
for pleasure.
in a. personal interview with an officer of this Service he stated
that he had entered with a group of 36 Korean musicians to perform
in New York City and that when the group disbanded in October
1965, he came to Los Angeles where he has been living with friends.
He further stated that he and his brother, who is also here under
similar circumstances, had about $1000 between them and that neither
had return tickets to Korea.
Although an appeal was taken, no reason was given for taking
such appeal and nothing was offered in support thereof.
Section 248 of the Act provides that a change of nonimmigrant
status may be authorized only if the alien is continuing to maintain
the status of a nonimmigrant. By ceasing his temporary emi•'nyment Is an entertainer the applicant terminated his lawful nonimmigrant status and the District Director had no alternative than
601

Interior Decision #1581
to deny the application. Moreover, the appliCant's case falls squarely
within 8 CFR 103.3 (b) which provides for the dismissal of an appeal
where the party concerned fails to specify the reasons for his appeal.
Accordingly, the appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby

dismissed.

602

